1                                  UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     In Re: Mitchell L. Posin                         )
4
     Attorney at Law, Bar No. 2840                    )
5
                                                      )         Case No.: 2:17-cv-00089-GMN
                                                      )
6                                                     )                    ORDER
                                                      )
7                                                     )
                                                      )
8

9           Pending before the Court is Mitchell L. Posin’s (“Posin”) Petition for Reinstatement,
10   (ECF No. 8), to practice in the United States District Court for the District of Nevada. On
11   August 21, 2019, the Court ordered Posin to supplement his Petition. On August 29, 2019,
12   Posin filed a Supplement, (ECF No. 11), in accordance with the Court’s Order.
13          Local Rule IA 11-7(i) states that an attorney who is the subject of an order of suspension
14   “may petition for reinstatement to practice before this court or for modification of the order as
15   may be supported by good cause and the interests of justice.” L.R. IA 11-7(i). The Rule further
16   provides: “ . . . if the attorney was readmitted by the supervising court or the discipline imposed
17   by the supervising court was modified or satisfied, the petition must explain the situation with
18   specificity, including a description of any restrictions or conditions imposed on readmission by
19   the supervising court.” Id.
20          Here, the Court reciprocally suspended Posin after the Nevada Supreme Court ordered
21   his two-year suspension, including an eighteen-month stayed suspension. In re Discipline of
22   Posin, No. 69417 (Nev. Mar. 25, 2016). Further, the Nevada Supreme Court imposed the
23   following conditions:
24          (1) remain on probation for 2 years starting 30 days after the plea is accepted by
            the panel, during which time Posin must not receive any grievances that result in
25          actual discipline and must provide quarterly reports to bar counsel regarding his
            place of employment, practice areas, caseload, restitution payments, and any
            issues that may have developed; (2) obtain a mentor, to be approved by the state
                                                 Page 1 of 2
1           bar, who must be a licensed attorney practicing in personal injury law, and who
            will monitor Posin’s active cases and report quarterly to bar counsel; (3) pay
2           restitution in specific amounts to five clients and provide proof of payment by the
            end of the probation period; and (4) pay for the costs of the disciplinary
3           proceeding within one year, excluding bar counsel and staff salaries.
4    Id.
5           Upon review of the relevant documents, the Court finds that Posin’s Petition for
6    Reinstatement is “supported by good cause and the interests of justice.” L.R. IA 11-7(i). Taken
7    together, the Petition and Supplement show that Posin has completed his suspension and
8    satisfied each of the above conditions. Specifically, Posin has indicated that he is no longer
9    subject to any terms of probation and he has provided certification from the Nevada State Bar
10   stating that Posin is “an Active member . . . in good standing.” (Suppl. at 2, ECF No. 11).
11          Accordingly,
12          IT IS HEREBY ORDERED that Posin’s Petition for Reinstatement, (ECF No. 8), is
13   GRANTED.
14                      29
                        28
            DATED this __ __ day of August, 2019.
15

16
                                                   ___________________________________
17                                                 Gloria M. Navarro, Chief Judge
                                                   United States District Court
18

19

20

21

22

23

24

25




                                                Page 2 of 2
